Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-6, which are now as 1-5, are allowable over the arts of record.  This is because the arts of record do not teach or disclose the invention as recited in claims 1 and 5, as flow:
Claim 1:
“a receiver configured to receive a transmission signal;
 a demodulator configured to perform demodulation corresponding to 256-symbol mapping using the transmission signal;
a bit deinterleaver configured to perform group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation; and
a decoder configured to restore information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 3/15,
wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword,
wherein the LDPC codeword is encoded using a sequence corresponding to a parity check matrix (PCM) and comprises a systematic part corresponding to information bits and having a length of 3240, a first parity part corresponding to a dual diagonal matrix included in the PCM and having a length of 1080, and a second parity part corresponding to an identity matrix included in the PCM and having a length of 11880, and
wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order, and the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence
=(5 22 23 26 29 27 16 1 4 25 41 21 12 2 6 8 7 19 44 42 39 40 43 35 10 28 13 15 37 32 3 24 36 38 11 18 33 30 14 9 34 20 0 17 311)”.

Claim 5:
“receiving a transmission signal using a receiver;
performing demodulation corresponding to 256-symbol mapping using the transmission signal;
performing group-unit deinterleaving on interleaved values, the interleaved values generated after the demodulation; and
restoring information bits by LDPC-decoding deinterleaved values generated based on the group-unit deinterleaving, the deinterleaved values corresponding to a LDPC codeword having a length of 16200 and a code rate of 3/15,
wherein the group-unit deinterleaving is performed on a group basis, the size of the group corresponding to a parallel factor of the LDPC codeword,
wherein the LDPC codeword is encoded using a sequence corresponding to a parity check matrix (PCM) and comprises a systematic part corresponding to information bits and having a length of 3240, a first parity part corresponding to a dual diagonal matrix
included in the PCM and having a length of 1080, and a second parity part corresponding to an identity matrix included in the PCM and having a length of 11880, and
wherein the group-unit deinterleaving corresponds to a reverse process of interleaving performed by using a permutation order, and the permutation order corresponds to an interleaving sequence represented by the following interleaving sequence

=(5 22 23 26 29 27 16 1 4 25 41 21 12 2 6 8 7 19 44 42 39 40 43 35 10 28 13 15 37 32 3 24 36 38 11 18 33 30 14 9 34 20 0 17 311)”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111